Crownhart, J.
{dissenting). I think I must agree with the learned county judge who presided at the trial that this was a case for the jury. The negligence of the defendant is conceded, — its train was going at a speed of thirty miles per hour, two and one-half times the speed permitted by law.
The deceased was a woman sixty-eight years of age, unwieldy and limping, SO' that she could hobble along at a hitching gait of two miles per hour. She was infirm in *435body, easily confused, and we may assume her mentality was that of persons in her condition at that time of life— usually somewhat absent-minded. Her sight was not good, ■ her hearing not good. But there is nothing, in the evidence that she did not love life,nor have the usual desire to prolong it, — nothing to show that she would wish to be ground under the wheels of a locomotive. On the night of her death she started on her way, which would take her across the defendant’s railroad tracks. It was dark, the sky cloudy. She'moved slowly with careful step. There was a highway to cross, which ran parallel to the railroad track, upon which autos traveled; then she came to the defendant’s passing track, upon which, or near to which, she was seen to stop, to look west, and then to hurry across on to the main track, where she was struck and hurled to her death. What happened seems fairly plain. The old lady got on to the passing-track before she noticed the train at considerable distance away. When she looked, the headlight blazed in her face and she became confused, hesitated, then fled in the direction which she thought was safety. Evidently- she thought the train was coming on the passing track. Anyway, it was coming toward her and she was put in fear. This is no idle speculation, I think. On the contrary, it seems quite reasonable. Had the train been running at the lawful rate of speed she would have escaped. Just a fraction of a second would have been sufficient. We do not have the poor woman’s version of the affair, — only that of defendant’s brakeman. The burden of proof was on defendant.
Now it is said by this court that the deceased was guilty of negligence that contributed to the injury and proximately caused her death as a matter of law. But the jury said her negligence was but slight, which would not defeat recovery. The trial court sustained the jury. This jury was composed of twelve men selected by jury commissioners appointed by the court for their special qualifications. The commissioners are required to select as jurors none but *436“citizens of the United States who are qualified electors of this state, who are possessed of their natural faculties, who are not infirm or decrepit, who are esteemed in their communities as men of good character, approved integrity and sound judgment, and who are able to read and write the English language understanding^.” Sec. 2524, Stats. They thus become expert triers of fact.
“It seems hardly necessary at this late day to reiterate the rule that a jury’s conclusion, especially upon such a question as negligence, cannot be disturbed by this court if there be any credible evidence, which, in its most favorable view, to any reasonable mind, can support the conclusion reached. A conclusion of negligence, of course, involves a comparison of the conduct under consideration with the conduct of the great mass of mankind under like circumstances. This standard must rest in the experience and observation of the individual or individuals who are to make the comparison, and in the'ordinary affairs of life it is beyond question that men selected from the various professions and employments of life to sit upon juries are quite as able to correctly form and apply that standard as are men whose experience is confined to a single profession.” Warden v. Miller, 112 Wis. 67, 87 N. W. 828.
Juries are not confined to the evidence — they may consider those things of common knowledge. They would know a good deal about old ladies living a life of toil; they would know about how they would act under certain conditions of great peril. And this jury had a right to assume, as I think they did, that this old lady, with halting step, was finding her way carefully along, not expecting a train, and came on the passing track in a moment of mental aberration, when she suddenly became aware of the approach of the train and was momentarily confused, and ran the wrong way. A person in peril is not expected to exercise calm judgment. Negligence is the failure to use the care that the great mass of mankind would use under the same or similar circumstances. And this is the peculiar attribute of the *437jury to say. What were the circumstances ? First, a feeble old lady of sixty-eight. It is not-the peculiar province of jurists to say just how the majority of old ladies in her station would act under the circumstances. Jurists have no special insight or experience to guide them in determining this fact. The constitution and the law says the facts are to be found by the jury. I am now applying what this court said on that other occasion, which I have quoted, and applying the principles of law which this court has always maintained.
At any rate, I think this decrepit old lady was doing the best she knew how to get safely along. She wasn’t desiring a tragic death, and so I believe she was exercising the care that the majority of old ladies in her condition would exercise under similar conditions.
At one time slight negligence in such a case, on the part of the victim, would defeat recovery. This was too much emphasized by courts, so finally the legislature enacted sec. 192.27, Stats., to the effect that slight want of ordinary care should not bar recover}?-. Following this act, this court, in Gordon v. Ill. Cent. R. Co. 168 Wis. 244, 169 N. W. 570, very properly said:
“It is evident the legislature has now marked out a limited field within the field of what formerly was and still is recognized as that of ‘ordinary care’ and designated the smaller field as that which covers situations where the triers of fact can say that, though there was a want of care, yet it was not more than a slight want of the ordinary care required and expected of the great mass of mankind under similar circumstances. It is a field as to which we shall not attempt the impossible task of offering any formula which will exactly define and prescribe its boundaries, but it must be left, like so many other questions that arise, to the good sense and judgment of those representatives of the great mass of mankind, the petit jurors.”
In that case plaintiff recovered under circumstances less favorable to plaintiff than here, it seems to-me. I think this *438decision is a step backward and leaves us just where we were before the legislature enacted the statute to give relief. The rule of contributory negligence as applied to a pedestrian and a railroad train is harsh at best. The rule is based upon the idea of equality of wrong. But a railroad engine and a pedestrian are not on an equal basis. The engine running at an unlawful speed is in no danger, but the pedestrian, lawfully traveling on the highway, is the sole victim of a court-made rule- under different conditions. The new legislative public policy was a humane attempt, to grant relief from the common-law rule. Being remedial legislation, it should be liberally construed.
For these reasons I respectfully dissent.